Exhibit 10.1
This Securities Purchase Agreement (the “Purchase Agreement”) contains
representations and warranties that the Investors (“Investors”) and Insulet
Corporation (“Insulet”) made to each other. These representations and warranties
were made only for the purposes of the signing of the Purchase Agreement and
solely for the benefit of the Investors and Insulet as of specific dates, may be
subject to important limitations and qualifications agreed to by the Investors
and Insulet in connection with the signing of the Purchase Agreement, and may
not be complete. Furthermore, these representations and warranties may have been
made for the purposes of allocating contractual risk between the Investors and
Insulet instead of establishing these matters as facts, and may or may not have
been accurate as of any specific date and do not purport to be accurate as of
the date of the filing of the Purchase Agreement by Insulet with the Securities
and Exchange Commission. Accordingly, you should not rely upon the
representations and warranties contained in the Purchase Agreement as
characterizations of the actual state of facts, since they were intended to be
for the benefit of, and to be limited to, the Investors and Insulet.
SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
September 25, 2009, is by and among Insulet Corporation, a Delaware corporation
(the “Company”), Deerfield Private Design Fund, L.P. (“DPDF”), Deerfield Private
Design International, L.P. (“DPDI”), Deerfield Partners, L.P. (“DP”), and
Deerfield International Limited (collectively with DPDF, DPDI and DP, the
“Investors”).
RECITALS
     WHEREAS, the Company has filed with the Securities and Exchange Commission
(the “Commission”) the Registration Statement (as defined below) relating to the
offer and sale from time to time of the Company’s securities, including shares
of its common stock, par value $0.001 per share (the “Common Stock”);
     WHEREAS, the Company is offering for sale shares of Common Stock (the
“Offered Shares”) pursuant to the Registration Statement;
     WHEREAS, the Investors desire to purchase from the Company Offered Shares
on the terms and conditions set forth herein; and
     WHEREAS, on the date hereof, the Company and the Investors have entered
into an Amendment to the Facility Agreement, dated as of March 13, 2009 (as
amended, the “Facility Agreement”).
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals (which are
deemed to be a part of this Agreement), mutual covenants, representations,
warranties and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Definitions. As used herein, the following terms have the meanings
indicated:
          “Business Day” means any day other than Saturday, Sunday or a day on
which banks in the City of New York are authorized or required to be closed.

 



--------------------------------------------------------------------------------



 



          “knowledge” means with respect to any statement made to the Company’s
knowledge, that statement is based upon the actual knowledge of Duane DeSisto,
the Company’s President and Chief Executive Officer, Brian Roberts, the
Company’s Chief Financial Officer and R. Anthony Diehl, the Company’s General
Counsel.
          “Loss” shall have the meaning set forth in Section 5 hereof.
          “Person” shall mean any individual, partnership, limited liability
company, joint venture, firm, corporation, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.
          “Prospectus” shall have the meaning set forth in Section 4(b)(6)
hereof.
          “Prospectus Supplement” shall mean the prospectus supplement filed
with the Commission pursuant to Rule 424(b) promulgated under the Securities Act
(“Rule 424(b)”) and deemed to be part of the Registration Statement at the time
of effectiveness.
          “Registration Statement” shall mean the registration statement on
Form S-3 (File No. 333-158354), including a prospectus, and including all
amendments and supplements thereto (including the Prospectus Supplement),
relating to the offer and sale of certain of the Company’s Common Stock,
including the Investor Shares. References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein as of such date.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
     2. Purchase of Common Stock. Subject and pursuant to the terms and
conditions set forth in this Agreement, the Company agrees that it will issue
and sell to the Investors, and the Investors agree that they will purchase from
the Company, the number of Offered Shares set forth on Schedule I attached
hereto (the “Investor Shares”). The aggregate purchase price for the Investor
Shares (the “Aggregate Purchase Price”) and the purchase price per Investor
Share is set forth on Schedule I hereto. The closing of the purchase and sale of
the Investor Shares will take place on or before the fifteenth (15th) Business
Day following the date of this Agreement, or such other date or time as the
parties may agree upon in writing (the “Closing”).
     3. Deliveries at Closing.
          (a) Deliveries by the Investor. At the Closing, each Investor shall
deliver to the Company the Aggregate Purchase Price set forth next to their name
on Schedule I hereto by wire transfer of immediately available funds to a bank
account designated in writing by the Company to the Investors, which funds will
be delivered to the Company in consideration of the Investor Shares issued at
the Closing.
          (b) Deliveries by the Company. At the Closing, the Company shall
deliver to each Investor duly issued stock certificates representing the
Investor Shares.

2



--------------------------------------------------------------------------------



 



     4. Representations, Warranties, Covenants and Agreements.
          (a) Investor Representations, Warranties and Covenants. Each Investor
represents, warrants, covenants and agrees as follows as of the date hereof and
as of the Closing:
               (1) Investor has received and reviewed copies of the Registration
Statement and the Prospectus, including all documents and information
incorporated by reference therein and amendments thereto, and understands that
no Person has been authorized to give any information or to make any
representations that were not contained in the Registration Statement and the
Prospectus, and Investor has not relied on any such other information or
representations in making a decision to purchase the Investor Shares. Investor
hereby consents to receiving delivery of the Registration Statement and the
Prospectus, including all documents and information incorporated by reference
therein and amendments thereto, by electronic mail. Investor understands that an
investment in the Company involves a high degree of risk for the reasons, among
others, set forth under the caption “Risk Factors” in the Prospectus.
               (2) Investor acknowledges that it has sole responsibility for its
own due diligence investigation and its own investment decision, and that in
connection with its investigation of the accuracy of the information contained
or incorporated by reference in the Registration Statement and the Prospectus
and its investment decision, Investor has not relied on any representation or
information, as the case may be, not set forth in this Agreement, the
Registration Statement or the Prospectus, or any Person affiliated with the
Company or on the fact that any other Person has decided to purchase the Offered
Shares.
               (3) The execution and delivery of this Agreement by Investor and
the performance of this Agreement and the consummation by Investor of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action of Investor, as applicable, and this Agreement,
when duly executed and delivered by Investor, will constitute a valid and
legally binding instrument, enforceable in accordance with its terms against
Investor, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
          (b) Company Representations, Warranties and Covenants. The Company
hereby represents, warrants, covenants and agrees as follows as of the date
hereof and as of the Closing:
               (1) The Company has been duly incorporated and has a valid
existence and the authorization to transact business as a corporation under the
laws of the State of Delaware, with corporate power and authority to own its
properties and conduct its business as described in the Prospectus, and has been
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a material adverse
effect on the business, results of operations or financial condition of the
Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).

3



--------------------------------------------------------------------------------



 



               (2) Each subsidiary of the Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, with corporate power and authority to own its
properties and conduct its business as described in the Prospectus, and has been
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a Material Adverse
Effect. All subsidiaries and their respective jurisdictions of incorporation are
identified on Schedule II hereto. Except as disclosed in Schedule II, all of the
outstanding capital stock or other voting securities of each subsidiary is owned
by the Company, directly or indirectly, free and clear of any lien and free of
any other limitation or restriction (including any restriction on the right to
vote, sell or otherwise dispose of such capital stock or other voting
securities). Except as disclosed by the Company’s periodic reports filed with
the SEC, there are no outstanding (i) securities of the Company or any of the
subsidiaries of the Company which are convertible into or exchangeable for
shares of capital stock or voting securities of any subsidiary of the Company or
(ii) options or other rights to acquire from the Company or any subsidiary of
the Company, or other obligation of the Company or any subsidiary of the Company
to issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of any subsidiary of the
Company (collectively, the “Subsidiary Securities”). There are no outstanding
obligations of the Company or any subsidiary of the Company to repurchase,
redeem or otherwise acquire any outstanding Subsidiary Securities.
               (3) The execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby are
within the corporate powers of the Company and have been duly authorized by all
necessary corporate action on the part of the Company and this Agreement, when
duly executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
               (4) The Investor Shares have been duly authorized by the Company,
and when issued and delivered by the Company against payment therefor as
contemplated by this Agreement, the Investor Shares will be validly issued,
fully paid and nonassessable, and will conform to the description of the Common
Stock contained in the Prospectus.
               (5) The execution and delivery of this Agreement do not, and the
compliance by the Company with the terms hereof will not, (i) violate the
Certificate of Incorporation (as amended to date) of the Company or the By-Laws
(as amended to date) of the Company, (ii) result in a breach or violation of any
of the terms or provisions of, or constitute a material default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of their
properties or assets are subject, or (iii) result in a violation of, or failure
to be in compliance with, any applicable statute

4



--------------------------------------------------------------------------------



 



or any order, judgment, decree, rule or regulation of any court or governmental,
regulatory or self-regulatory agency or body having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets, except
where such breach, violation, default or the failure to be in compliance would
not individually or in the aggregate have a Material Adverse Effect or adversely
affect the ability of the Company to issue and sell the Investor Shares; and no
consent, approval, authorization, order, registration, filing or qualification
of or with any such court or governmental, regulatory or self-regulatory agency
or body is required for the valid authorization, execution, delivery and
performance by the Company of this Agreement or the issuance of the Investor
Shares, except for the filing of the Prospectus Supplement, the filing of a
Notification of Listing of Additional Shares with The NASDAQ Stock Market LLC,
and for such consents, approvals, authorizations, registrations, filings or
qualifications as may be required under state securities or “blue sky” laws.
               (6) The Company meets the requirements for use of Form S-3 under
the Securities Act. The Registration Statement, which covers the Investor
Shares, including a form of prospectus and such amendments or supplements to
such Registration Statement as may have been required prior to the date of this
Agreement, has been prepared by the Company under the provisions of the
Securities Act, has been filed with the Commission, has become effective and
filed with the Commission and incorporates by reference documents which the
Company has filed in accordance with the provisions of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). The Company has prepared a
Prospectus Supplement to the prospectus included in the Registration Statement
referred to above and the documents incorporated by reference therein, setting
forth the terms of the offering, sale and plan of distribution of the Investor
Shares and additional information concerning the Company and its business and
will promptly file the Prospectus Supplement with the Commission pursuant to
Rule 424(b). No stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto, or any part thereof, has been
issued and served on the Company, and no proceedings for that purpose are
pending or, to the knowledge of the Company, threatened by the Commission.
Copies of such Registration Statement and prospectus, any such amendment or
supplement and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered to the Investor. The final form of prospectus included in the
Registration Statement, as amended or supplemented from time to time (including
the Prospectus Supplement), is referred to herein as the “Prospectus.” Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated (or deemed to be incorporated) by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. As of the close of
business on September 24, 2009, at least a number of shares of Common Stock
equal to the number of Investor Shares were available for issuance pursuant to
the Registration Statement, which permits the sale of the Investor Shares in the
manner contemplated by this Agreement.
     Each part of the Registration Statement, when such part became or becomes
effective, and the Prospectus and any amendment or supplement thereto, on the
date of filing thereof with the Commission and at the date hereof and the date
of the Closing, did or will in all material respects comply with all applicable
provisions of the Securities Act and the Exchange Act. Each

5



--------------------------------------------------------------------------------



 



part of the Registration Statement, when such part became or becomes effective,
did not or will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading. The Prospectus and any amendment or
supplement thereto, on the date of filing thereof with the Commission, did not
or will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed. The foregoing
representations and warranties in this Section 4(b)(6) do not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Investors furnished in writing to the Company by the Investors
specifically for inclusion in the Registration Statement or Prospectus or any
amendment or supplement thereto.
     The documents which are incorporated by reference in the Registration
Statement or the Prospectus, or any amendment or supplement thereto, or from
which information is so incorporated by reference, when they became effective or
were filed with the Commission, as the case may be, complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and any further
documents so filed and incorporated by reference shall, when they become
effective under the Securities Act or when they are filed with the Commission,
conform in all material respects with the requirements of the Securities Act or
the Exchange Act, as applicable, and will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
               (7) The consolidated financial statements and financial schedules
of the Company included or incorporated by reference in the Registration
Statement and the Prospectus have been prepared in conformity with generally
accepted accounting principles (except, with respect to the unaudited
consolidated financial statements, for the footnotes and subject to customary
audit adjustments) applied on a consistent basis, are consistent in all material
respects with the books and records of the Company, and accurately present in
all material respects the consolidated financial position, results of operations
and cash flow of the Company and its subsidiaries as of and for the periods
covered thereby.
               (8) [Intentionally Omitted.]
               (9) Neither the Company nor any of its subsidiaries has sustained
since the respective dates of the latest audited financial statements included
in the Registration Statement and Prospectus any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as disclosed in or contemplated by the
Registration Statement and Prospectus; and, since the respective dates as of
which information is

6



--------------------------------------------------------------------------------



 



given in the Registration Statement and Prospectus, there has not been any
material change in the capital stock or long-term debt of the Company or any of
its subsidiaries.
               (10) Other than as disclosed in the Prospectus, there are no
legal, governmental or regulatory proceedings pending to which the Company or
any of its subsidiaries is a party or of which any material property of the
Company or any of its subsidiaries is the subject which, taking into account the
likelihood of the outcome, the damages or other relief sought and other relevant
factors, would individually or in the aggregate reasonably be expected to have a
Material Adverse Effect or adversely affect the ability of the Company to issue
and sell the Investor Shares, and no such proceedings are threatened in writing
to the Company or, to the Company’s knowledge, have been contemplated by
governmental or regulatory authorities or threatened by others.
               (11) The Company and each of its subsidiaries have good and
marketable title to all the real property, and owns all other properties and
assets, reflected as owned in the financial statements included in the
Registration Statement and the Prospectus, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those, if any, reflected in such
financial statements, in favor of the Investors in connection with the Facility
Agreement and all amendments thereto, or which are not material to the Company
and its subsidiaries taken as a whole. The Company and each of its subsidiaries
hold their respective leased real and personal properties under valid and
binding leases, except where the failure to do so would not reasonably be
expected to individually or in the aggregate have a Material Adverse Effect.
               (12) The Company has filed all necessary federal and state income
and franchise tax returns and has paid all taxes shown as due thereon or has
filed all necessary extensions, and there is no tax deficiency that has been, or
to the knowledge of the Company might be, asserted against the Company or any of
its properties or assets that would in the aggregate or individually reasonably
be expected to have a Material Adverse Affect.
               (13) There are no holders of securities of the Company having
preemptive rights to purchase Common Stock. There are no holders or beneficial
owners of securities of the Company having rights to registration thereof whose
securities have not been previously registered or who have not waived such
rights with respect to the registration of the Company’s securities on the
Registration Statement, except where the failure to obtain such waiver would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
               (14) The Company has not taken and will not take any action that
constitutes or is designed to cause or result, or which might reasonably be
expected to cause or result, under the Exchange Act or otherwise, in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Offered Shares.
               (15) Other than as disclosed in the Prospectus, the Company
together with its subsidiaries owns and possesses all right, title and interest
in and to, or has duly licensed from third parties, all patents, patent rights,
trade secrets, inventions, know-how, trademarks, trade names, copyrights,
service marks and other proprietary rights (“Intellectual Property”)

7



--------------------------------------------------------------------------------



 



material to the business of the Company and each of its subsidiaries taken as a
whole as currently conducted and as described in the Prospectus. Except as
disclosed in the Company’s periodic reports filed with the SEC, neither the
Company nor any of its subsidiaries has received any notice of infringement or
misappropriation from any third party that has not been resolved or disposed of
and, to the Company’s knowledge, neither the Company nor any of its subsidiaries
has infringed or misappropriated the Intellectual Property of any third party,
which infringement or misappropriation would individually or in the aggregate
have a Material Adverse Effect. Further, there is no pending or, to the
Company’s knowledge and except as would not individually or in the aggregate
have a Material Adverse Effect, threatened action, suit, proceeding or claim by
governmental authorities or others that the Company is infringing a patent, and
there is no pending or, to the Company’s knowledge and except as would not
individually or in the aggregate have a Material Adverse Effect, threatened
legal or administrative proceeding relating to patents and patent applications
of the Company, other than proceedings initiated by the Company before the
United States Patent and Trademark Office and the patent offices of certain
foreign jurisdictions which are in the ordinary course of patent prosecution. To
the Company’s knowledge, the patent applications of the Company presently on
file disclose patentable subject matter, and the Company is not aware of any
inventorship challenges, any interference which has been declared or provoked,
or any other material fact that (i) would preclude the issuance of patents with
respect to such applications or (ii) would lead such counsel to conclude that
such patents, when issued, would not be valid and enforceable in accordance with
applicable regulations.
               (16) [Intentionally Omitted.]
               (17) The Company is not, and does not intend to conduct its
business in a manner in which it would become, an “investment company” as
defined in Section 3(a) of the Investment Company Act of 1940, as amended.
               (18) All offers and sales of the Company’s capital stock prior to
the date hereof were at all relevant times registered pursuant to the Securities
Act or exempt from the registration requirements of the Securities Act and were
duly registered with or the subject of an available exemption from the
registration requirements of the applicable state securities or blue sky laws,
except where the failure to do so would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.
               (19) The Company has filed with The NASDAQ Stock Market LLC a
Notification of Listing of Additional Shares with respect to the Investor Shares
within the time period required by the rules of the Nasdaq Global Market, and
the Investor Shares have been approved for listing on the Nasdaq Global Market.
     5. Indemnification.
          (a) Subject to the limitations and other provisions of this Section 5,
the Company covenants and agrees to indemnify, defend and hold harmless the
Investors and their respective directors, officers, partners, managers,
employees and agents (each, an “Investor Party”) from and against any and all
Losses resulting from, incurred in connection with or arising out of (a) any
breach of any representation, warranty or covenant of the Company contained
herein, or (b)

8



--------------------------------------------------------------------------------



 



the failure of the Company to perform any of the agreements, covenants or
obligations contained herein (other than if any such claim was a result of a
breach by the Investor under this Agreement). Subject to the limitations and
other provisions of this Section 5, the Investor covenants and agrees to
indemnify, defend and hold harmless the Company from and against (but only to
the extent of) any and all Losses resulting from, incurred in connection with or
arising out of (but only to the extent of) (a) any breach of any representation
or warranty of the Investor contained herein, or (b) the failure of the Investor
to perform any of the agreements, covenants or obligations of the Investor
contained herein. The term “Loss” or any similar term shall mean any and all
damages, deficiencies, costs, claims, fines, judgments, amounts paid in
settlement, expenses of investigation, interest, penalties, taxes, assessments,
out-of-pocket expenses (including reasonable attorneys’ and auditors’ fees and
disbursements, witness fees and court costs) but specifically excluding
consequential, special, punitive, multiple and other similar damages. The party
or parties being indemnified are referred to herein as the “Indemnitee” and the
indemnifying party is referred to herein as the “Indemnitor.”
          (b) Indemnification Procedure.
               (1) Any party who receives notice of a potential claim that may,
in the judgment of such party, result in a Loss shall use all reasonable efforts
to provide the parties hereto notice thereof, provided that failure or delay or
alleged delay in providing such notice shall not adversely affect such party’s
right to indemnification hereunder, unless and then only to the extent that such
failure or delay or alleged delay has resulted in actual prejudice to the
Indemnitor, including, without limitation, by the expiration of a statute of
limitations. In the event that any party shall incur or suffer any Losses in
respect of which indemnification may be sought by such party hereunder, the
Indemnitee shall assert a claim for indemnification by written notice (a
“Notice”) to the Indemnitor stating the nature and basis of such claim. In the
case of Losses arising by reason of any third party claim, the Notice shall be
given within fifteen (15) days of the filing or other written assertion of any
such claim against the Indemnitee, but the failure of the Indemnitee to give the
Notice within such time period shall not relieve the Indemnitor of any liability
that the Indemnitor may have to the Indemnitee, except to the extent that the
Indemnitor demonstrates that the defense of such action has been prejudiced by
the Indemnitee’s failure to timely give such Notice.
               (2) In the case of third party claims for which indemnification
is sought, the Indemnitor shall, if necessary, retain counsel reasonably
satisfactory to the Indemnitee, it being agreed that Goodwin Procter LLP is
satisfactory, and have the option (i) to conduct any proceedings or negotiations
in connection therewith, (ii) to take all other steps to settle or defend any
such claim (provided that the Indemnitor shall not settle any such claim without
the consent of the Indemnitee which consent shall not be unreasonably withheld
or delayed) and (iii) to employ counsel to contest any such claim or liability
in the name of the Indemnitee or otherwise. In any event, the Indemnitee shall
be entitled to participate at its own expense and by its own counsel in any
proceedings relating to any third party claim. The Indemnitor shall, within
fifteen (15) Business Days of receipt of the Notice, notify the Indemnitee of
its intention to assume the defense of such claim. If (i) the Indemnitor shall
decline to assume the defense of any such claim, (ii) the Indemnitor shall fail
to notify the Indemnitee within fifteen (15) Business Days after receipt of the
Notice of the Indemnitor’s election to defend such claim, (iii) the Indemnitee
shall have reasonably concluded based on

9



--------------------------------------------------------------------------------



 



discussions with counsel that there may be defenses available to it which are
different from or in addition to those available to the Indemnitor (in which
case the Indemnitor shall not have the right to direct the defense of such
action on behalf of the Indemnitee), or (iv) a conflict exists between the
Indemnitor and the Indemnitee which the Indemnitee has reasonably concluded
would prejudice the Indemnitor’s defense of such action, then in each such case
the Indemnitor shall not have the right to direct the defense of such action on
behalf of the Indemnitee and the Indemnitee shall, at the sole expense of the
Indemnitor, defend against such claim and (x) in the event of a circumstance
described in clause (i) and (ii), the Indemnitee may settle such claim without
the consent of the Indemnitor (and the Indemnitor may not challenge the
reasonableness of any such settlement) and (y) in the event of a circumstance
described in clauses (iii) or (iv) above, the Indemnitee may not settle such
claim without the consent of the Indemnitor (which consent will not be
unreasonably withheld or delayed). The reasonable expenses of all proceedings,
contests or lawsuits in respect of such claims shall be borne and paid by the
Indemnitor if the Indemnitee is entitled to indemnification hereunder and the
Indemnitor shall pay the Indemnitee, in immediately available funds, the amount
of any Losses, within a reasonable time of the incurrence of such Losses.
Regardless of which party shall assume the defense or negotiation of the
settlement of the claim, the parties agree to cooperate fully with one another
in connection therewith. In the event that any Losses incurred by the Indemnitee
do not involve payment by the Indemnitee of a third party claim, then, the
Indemnitor shall, within twenty (20) days after written notice from the
Indemnitee specifying the amount of Losses, pay to the Indemnitee, in
immediately available funds, the amount of such Losses. Anything in this
Section 5 to the contrary notwithstanding, the Indemnitor shall not, without the
Indemnitee’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the Indemnitee or which does not include, as an unconditional term thereof, the
giving by the claimant or plaintiff to the Indemnitee, a release from all
liability in respect of such claim.
     6. Conditions.
          (a) The obligation of each Investor to purchase and acquire the
Investor Shares hereunder shall be subject to the conditions that:
               (1) All representations and warranties of the Company shall be
true and correct as of and on each of the date of this Agreement and the date of
the Closing;
               (2) The Company shall have performed all of its obligations
hereunder and under the Facility Agreement theretofore to be performed; and
               (3) The Prospectus shall have been filed with the Commission
pursuant to Rule 424(b) within the applicable time period prescribed for such
filing, no stop order suspending the effectiveness of the Registration Statement
or any part thereof shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission, and the Investor
shall have received the Prospectus in accordance with the federal securities
laws.
          (b) The obligation of the Company to enter into this Agreement shall
be subject to the conditions that:

10



--------------------------------------------------------------------------------



 



               (1) All representations and warranties and other statements of
the Investors shall be true and correct as of and on each of the date of this
Agreement and the date of the Closing; and
               (2) The Investors shall have performed all of their obligations
hereunder and under the Facility Agreement theretofore to be performed.
     7. Miscellaneous.
          (a) Binding Agreement; Assignment. This Agreement shall be binding
upon, and shall inure solely to the benefit of, each of the parties hereto, and
each of their respective heirs, executors, administrators, successors and
permitted assigns, and no other person shall acquire or have any right under or
by virtue of this Agreement. The Company may not assign any of its rights or
obligations hereunder to any other person or entity without the prior written
consent of the Investors.
          (b) Entire Agreement. This Agreement, including Schedules I and II
hereto, and the Facility Agreement constitutes the entire understanding between
the parties hereto with respect to the subject matter hereof and may be amended
only by written execution by both parties. Upon execution by the Company and the
Investors, this Agreement shall be binding on each of the parties hereto.
          (c) Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED,
GOVERNED AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF SUCH STATE.
FURTHERMORE, THE INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL OR STATE COURTS LOCATED IN THE STATE OF NEW YORK IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH OF THE COMPANY AND THE INVESTORS (AND, TO THE EXTENT PERMITTED BY
LAW, ON BEHALF OF ITS AND THEIR EQUITY HOLDERS AND CREDITORS) HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
          (d) Notices. Any notice, request or other communication to be given or
made under this Agreement shall be in writing. Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, overnight mail, international courier (confirmed by
facsimile), or facsimile (with a hard copy delivered within two (2) Business
Days) to the Party to which it is required or permitted to be given or made at
such Party’s address specified below or at such other address as such Party
shall have designated by notice to the other Parties.

11



--------------------------------------------------------------------------------



 



For the Borrower:
Insulet Corporation
9 Oak Parks Drive
Bedford, MA 01730
Attention:   R. Anthony Diehl
Facsimile:   (781) 457-5011
with a courtesy copy to:
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Facsimile:   (617) 523-1231
Attention:   Raymond C. Zemlin
                    Jocelyn M. Arel
For the Lenders c/o:
Deerfield Private Design Fund, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Attention:   James E. Flynn
Facsimile:   (212) 573-8111
with a courtesy copy to:
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585
Facsimile:   (212) 894-5877
Attention:   Mark I. Fisher
                   Elliot Press
or to such other Person at such other place as the parties shall designate to
one another in writing.
          (e) Counterparts. This Agreement maybe executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one in the same agreement.
          (f) Telecopy Execution and Delivery. A facsimile, telecopy, PDF or
other reproduction of this Agreement may be executed by one or more parties
hereto, and an executed copy of this Agreement may be delivered by one or more
parties by facsimile, e-mail or similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party, all parties agree to execute an original
of this Agreement

12



--------------------------------------------------------------------------------



 



as well as any facsimile, telecopy or reproduction thereof. The parties hereto
hereby agree that neither shall raise the execution of facsimile, telecopy, PDF
or other reproduction of this Agreement, or the fact that any signature or
document was transmitted or communicated by facsimile, e-mail or similar
electronic transmission device, as a defense to the formation of this Agreement.
[Signature pages follow]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  COMPANY:    
 
                INSULET CORPORATION    
 
           
 
  By:
Name:   /s/ Duane DeSisto
 
Duane DeSisto    
 
  Title:   Chief Executive Officer    
 
                INVESTORS:    
 
                DEERFIELD PRIVATE DESIGN FUND, L.P.    
 
                By:   Deerfield Capital, L.P., its General Partner
 
                By:   J.E. Flynn Capital LLC, its General Partner
 
           
 
  By:   /s/ James E. Flynn    
 
  Name:  
 
James E. Flynn    
 
  Its:   President    
 
                DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.    
 
                By:   Deerfield Capital, L.P., its General Partner
 
                By:   J.E. Flynn Capital LLC, its General Partner
 
           
 
  By:
Name:   /s/ James E. Flynn
 
James E. Flynn    
 
  Its:   President    
 
                DEERFIELD PARTNERS, L.P.    
 
                By:   Deerfield Capital, L.P., its General Partner
 
                By:   J.E. Flynn Capital LLC, its General Partner
 
           
 
  By:   /s/ James E. Flynn    
 
  Name:  
 
James E. Flynn    
 
  Its:   President    

 



--------------------------------------------------------------------------------



 



                  DEERFIELD INTERNATIONAL LIMITED    
 
           
 
  By:
Name:   /s/ James E. Flynn
 
James E. Flynn    
 
  Its:   Authorized Signatory    

Schedules I and II to the Securities Purchase Agreement have been omitted in
accordance with Item 601(b)(2) of Regulation S-K. Insulet Corporation will
furnish supplementally a copy of the omitted schedules to the Securities and
Exchange Commission upon request; provided, however, that Insulet Corporation
may request confidential treatment pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended, for any schedule so furnished.

 